                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX


UNITED STATES OF AMERICA and              )
PEOPLE OF THE VIRGIN ISLANDS              )
                                          )
            v.                            )              Criminal Action No. 2015-0039
                                          )
DELROY A. THOMAS,                         )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Alphonso G. Andrews, Jr., Esq.,
Rhonda Williams-Henry, Esq.,
St. Croix, USVI
        For the Government

Martial A. Webster, Esq.,
St. Croix, USVI
        For Defendant

                               MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the Government’s “Emergency Motion to

Quash Writ of Habeas Corpus Ad Testificandum” (“Emergency Motion”), filed on July 1, 2019

(Dkt. No. 291), to which Defendant responded orally at the pretrial conference held on July 2,

2019. For the reasons discussed below, the Court will deny the Government’s Emergency

Motion.

                                  I.     BACKGROUND

       In its Emergency Motion, the Government requests that the Court quash the Writ of

Habeas Corpus Ad Testificandum issued on June 24, 2019 for Robert Brown (“Brown”) (Dkt.
No. 277), whom Defendant intends to call as a witness at trial. The Government argues that the

writ should be quashed because Defendant has failed to make a showing that Brown’s testimony

is “necessary” as required by 28 U.S.C. § 2241(c)(5). (Dkt. No. 291 at 2-3). The Government

contends that Defendant’s meager assertion that Brown is an “important witness” is insufficient

to satisfy the showing required by law. Id. at 2.

       On July 2, 2019, during the pretrial conference in this matter, the Court held oral

argument on the Emergency Motion. Because both parties expressed the need to communicate

with the Court ex parte to convey sensitive information in further support of their respective

positions, the Court held separate ex parte discussions with the parties. In those discussions, the

parties further amplified their positions with information regarding the Government’s concerns

and the defense trial strategy.

                                      II.     DISCUSSION

       Under 28 U.S.C. § 2241(c)(5), a federal court may, in its discretion, issue a writ of habeas

corpus ad testificandum to secure the appearance of a state or federal prisoner as a witness in

federal court. Section 2241(c)(5) states that “[t]he writ of habeas corpus shall not extend to a

prisoner unless . . . [i]t is necessary to bring him into court to testify or for trial.” The court’s

discretion is limited by the constitutional considerations provided under the Sixth Amendment

which gives a defendant the right to offer testimony of favorable witnesses and a process in

which to compel their appearance. United States v. Cruz-Jiminez, 977 F.2d 95, 100 (3d Cir.

1992). A criminal defendant seeking issuance of a writ of habeas corpus ad testificandum bears

the burden of proving the necessity of that witness’ testimony. Id. at 103.




                                                    2
       Whether a prisoner witness is “necessary” under 28 U.S.C. § 2241(c)(5) will “depend[]

on the nature of the testimony he is likely to give in relation to the substantive law governing the

particular offense charged.” Id. at 100. “If the witness’s likely testimony is material to a defense

that a defendant has properly raised, the witness’s testimony becomes relevant and material and

the accused is entitled to secure the witness’s attendance.” Id.; see also United States v. Murphy,

460 F. Appx 122, 125 (3d Cir. 2012). However, “[i]f the witness’s testimony is only peripherally

relevant, cumulative or otherwise insignificant, or if the other evidence against the defendant is

so overwhelming that the proffered testimony could not affect the outcome,” then the testimony

cannot be considered material and therefore the issuance of a writ is not required. Id. Further, in

ruling on whether a writ is appropriate, the court should also consider other factors, including

“any potential danger or security risk,” which the prisoner witness would pose to the court. The

Choice is Yours, Inc. v. Williams, 2018 WL 661528, at *1 (E.D. Pa. Jan. 31, 2018) (citing Cruz-

Jiminez, 977 F.2d at 104).

       After considering the arguments presented in the Government’s written submission, and

by the parties in open court and ex parte, the Court finds that Defendant has sufficiently stated

reasons to render Brown a “necessary” witness under 28 U.S.C. § 2241(c)(5), therefore justifying

the issuance of the writ in this matter. Specifically, the Court finds that, as proffered by defense

counsel, Brown’s testimony will be material to the defense on the issue of Defendant’s intent as

it relates to some of the charged offenses. Further, the Court is of the view that the concerns

expressed by the Government can be sufficiently addressed through the efforts of the United

States Marshals Service, together with appropriate coordination with the trial schedule.

Accordingly, the Court will deny the Government’s Emergency Motion.


                                                 3
                                                ***

                                             ORDER

       UPON CONSIDERATION of the foregoing, it is hereby

       ORDERED that the Government’s “Emergency Motion to Quash Writ of Habeas Corpus

Ad Testificandum” is DENIED; and it is further

       ORDERED that, based on the discussions with the parties during the pretrial conference

held on July 2, 2019, the Court’s “Writ of Habeas Corpus Ad Testificandum,” issued on June 24,

2019 for Robert Brown is AMENDED to direct the United States Marshal for the District of the

Virgin Islands, or his deputy, to produce Brown on JULY 12, 2019, 1 to testify as a witness in the

trial of this matter, and, after having so testified, to return Brown to the custody of the Warden of

the Metropolitan Detention Center Guaynabo.

       SO ORDERED.

Date: July 5, 2019                                    ________/s/________
                                                      WILMA A. LEWIS
                                                      Chief Judge




1
  The writ that was previously issued ordered that Brown be produced for trial in this case on
July 8, 2019. (Dkt. No. 277 at 1).
                                              4
